TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                WORKERS’ COMPENSATION APPEALS BOARD

Giovanna Meier                                     )    Docket No.       2015-02-0179
                                                   )
v.                                                 )    State File No. 42423-2015
                                                   )
Lowe’s Home Centers, Inc., et al.                  )
                                                   )
                                                   )
Appeal from the Court of Workers’                  )
Compensation Claims,                               )
Brian K. Addington, Judge                          )


                       Affirmed and Remanded - Filed July 27, 2016


In this interlocutory appeal, the employee alleges suffering an injury to her back while
moving bags of concrete in the course and scope of her employment. The employer
denied the claim as not being work-related. Following an expedited hearing, the trial
court ruled that the employee presented insufficient evidence she was likely to succeed at
a trial on the merits in establishing an injury arising primarily out of and in the course and
scope of her employment. The employee has appealed. We affirm the trial court’s
decision and remand the case.

Judge Marshall L. Davidson, III, delivered the opinion of the Appeals Board, in which
Judge David F. Hensley and Judge Timothy W. Conner joined.

George Todd East, Kingsport, Tennessee, for the employee-appellant, Giovanna Meier

Jess Maples, Knoxville, Tennessee, for the employer-appellee, Lowe’s Home Centers,
Inc.
                             Memorandum Opinion1

       Giovanna Meier (“Employee”) alleges that she suffered an injury to her back on
April 27, 2015, when she transferred bags of concrete from one cart to another while
1
 “The Appeals Board may, in an effort to secure a just and speedy determination of matters on appeal and
with the concurrence of all judges, decide an appeal by an abbreviated order or by memorandum opinion,
whichever the Appeals Board deems appropriate, in cases that are not legally and/or factually novel or
complex.” Appeals Bd. Prac. & Proc. § 1.3.
                                                   1
working for Lowe’s Home Centers, Inc. (“Employer”).2 She described a twisting motion,
followed by a pop in her knee. Employee offered conflicting information regarding
whether she felt immediate pain but, in any event, she did not seek medical treatment that
day. According to the trial court’s order, Employee testified she and her husband were
on their way to the emergency room to have her injury evaluated the next day when she
asked her husband to stop at a store for a loaf of bread. She testified that when she bent
over to retrieve the bread from a shelf, she felt intense pain. She proceeded to the
emergency room and was evaluated.

        Employer denied the claim as not arising out of the employment, and Employee
filed a petition for benefit determination. Following an expedited hearing, the trial court
determined there was insufficient medical proof to establish a causal link between the
employment and the purported injury. The trial court noted that Employee initially
reported a knee injury and later claimed a back injury. The court denied relief and
Employee appealed.

       Testimony was presented to the trial court at the expedited hearing, and the court
relied on that testimony in deciding the case. However, we have been provided with no
record of this testimony. Moreover, no statement of the evidence has been filed. Thus,
the totality of the evidence introduced in the trial court is unknown, and we decline to
speculate as to the nature and extent of the proof presented to the trial court. Instead,
consistent with established Tennessee law, we must presume that the trial court’s rulings
were supported by sufficient evidence. Vulcan Materials Co. v. Watson, No. M2003-
00975-WC-R3-CV, 2004 Tenn. LEXIS 451, at *7 (Tenn. Workers’ Comp. Panel May 19,
2004) (“In the absence of an adequate record on appeal, this Court must presume the trial
court’s rulings were supported by sufficient evidence.”); Leek v. Powell, 884 S.W.2d 118,
121 (Tenn. Ct. App. 1994) (“In the absence of a transcript or a statement of the evidence,
we must conclusively presume that every fact admissible under the pleadings was found
or should have been found favorably to the appellee.”). Furthermore, there is a statutory
presumption “that the findings and conclusions of the workers’ compensation judge are
correct, unless the preponderance of the evidence is otherwise.” Tenn. Code Ann. § 50-
6-239(c)(7) (2015).

       In accordance with these principles, we cannot conclude that the evidence
preponderates against the trial court’s decision. Nor does the trial court’s decision violate
any of the standards set forth in Tennessee Code Annotated section 50-6-217(a)(3)
(2015). Accordingly, the trial court’s decision is affirmed, and the case is remanded for
any further proceedings that may be necessary.


2
 The parties have not submitted a transcript of the proceedings in the trial court or a statement of the
evidence presented at the expedited hearing. Thus, we have gleaned the facts from the documents and
exhibits filed in the trial court, including the trial court’s June 17, 2016 expedited hearing order.
                                                   2
3
                       TENNESSEE BUREAU OF WORKERS’ COMPENSATION
                         WORKERS’ COMPENSATION APPEALS BOARD

Giovanna Meier                                           )   Docket No.    2015-02-0179
                                                         )
v.                                                       )
                                                         )   State File No. 42423-2015
Lowe's Home Centers, Inc., et al.                        )


                                     CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the Appeals Board’s decision in the
referenced case was sent to the following recipients by the following methods of service
on this the 27th day of July, 2016.
 Name                    Certified   First Class   Via   Fax       Via     Email Address
                         Mail        Mail          Fax   Number    Email

 George Todd East                                                    X     jennifer@toddeast.com
 Jess Maples                                                         X     jess.maples@leitnerfirm.com
 Brian K. Addington,                                                 X     Via Electronic Mail
 Judge
 Kenneth M. Switzer,                                                 X     Via Electronic Mail
 Chief Judge
 Penny Shrum, Clerk,                                                 X     Penny.Patterson-Shrum@tn.gov
 Court of Workers’
 Compensation Claims




Matthew Salyer
Clerk, Workers’ Compensation Appeals Board
220 French Landing Dr., Ste. 1-B
Nashville, TN 37243
Telephone: 615-253-1606
Electronic Mail: Matthew.Salyer@tn.gov